UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-10822 One Horizon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 46-3561419 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Weststrasse 1, Baar Switzerland CH6340 (Address of principal executive offices) (Zip Code) +41-41-7605820 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of November 13, 2013 31,572,492 shares of the registrant’s common stock, par value $0.0001, were outstanding. TABLE OF CONTENTS Part I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 Part II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 2 CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS The statements made in this Report, and in other materials that One Horizon Group, Inc. (the “Company”) has filed or may file with the Securities and Exchange Commission, in each case that are not historical facts, contain “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”), both as amended, which can be identified by the use of forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, and other variations or comparable terminology as well as any statements regarding the evaluation of strategic alternatives.These forward-looking statements are based on the current plans and expectations of management, and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. Among these risks and uncertainties are the competition we face; our ability to adapt to rapid changesin the market for voice and messaging services; our ability to retain customers and attract new customers; our ability to establish and expand strategic alliances; governmental regulation and related actions and taxes in our international operations; increased market and competitive risks, including currency restrictions, in our international operations; risks related to the acquisition or integration of future businesses or joint ventures; our ability to obtain or maintain relevant intellectual property rights; intellectual property and other litigation that may be brought against us; failure to protect our trademarks and internally developed software; security breaches and other compromises of information security; our dependence on third party facilities, equipment, systems and services; system disruptions or flaws in our technology and systems; uncertainties relating to regulation of Voice over Internet Protocol (VOIP) services; liability under anti-corruption laws; results of regulatory inquiries into our business practices; fraudulent use of our name or services; our ability to maintain data security; our dependence upon key personnel; our dependence on our customers’ existing broadband connections; differences between our service and traditional phone services; our ability to obtain additional financing if required; our early history of net losses and our ability to maintain consistent profitability in the future. These and other matters the Company discusses in this Report, or in the documents it incorporates by reference into this Report, may cause actual results to differ from those the Company describes. The Company assumes no obligation to update or revise any forward-looking information, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Balance Sheets September 30, 2013 and December 31, 2012 (in thousands, except share data) (unaudited) September 30, December 31, Assets Current assets: Cash $ $ Accounts receivable, current portion Other assets Total current assets Accounts receivable, net of current portion Property and equipment, net Intangible assets, net Note Receivable - Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation 59 38 Income taxes Amounts due to related parties Current portion of deferred revenue Current portion of long-term debt 65 59 Total current liabilities Long-term liabilities Deferred revenue, net of current position Long term debt, net of current portion Deferred income taxes Mandatorily redeemable preferred shares 90 90 Total liabilities Equity One Horizon Group, Inc. stockholders' equity Preferred stock: $0.0001 par value, authorized 50,000,000; no shares issued or outstanding - - Common stock: $0.0001 par value, authorized 200,000,000 shares issued and outstanding 31,752,858 shares (December 201230,845,844) 3 3 Additional paid-in capital Stock subscriptions receivable ) ) Retained Earnings (Deficit) ) Accumulated other comprehensive income Total One Horizon Group, Inc. stockholders' equity Non-controlling interest - Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 4 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Statements of Operations For the three and nine months ended September 30, 2013 and 2012 (in thousands, except per share data) (unaudited) Three Months ended September 30, Nine Months ended September 30, Revenue $ Cost of revenue 34 Gross margin Expenses: General and administrative Depreciation 45 36 Amortization of intangibles Income from operations Other income and expense: Interest expense ) 14 ) ) Interest expense - related parties ) Foreign exchange ) - ) 5 ) Income before income taxes Income taxes - 69 Net Income for the period Net income (loss) attributable to the non-controlling interest ) - ) - Net Income for the period atrributable to One Horizon Group, Inc. $ Earnings per share attributable to One Horizon Group, Inc. shareholders Basic net income per share $ Diluted net income per share $ Weighted average number of shares outstanding Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Statements of Comprehensive Income For the three and nine months ended September 30, 2013 and 2012 (in thousands) (unaudited) Three Months ended September 30, Nine Months ended September 30, Net income $ Other comprehensive income: Foreign currency translation adjustment gain - - Comprehensive income Comprehensive income (loss) attributable to the non-controlling interest ) - ) - Total comprehensive income $ See accompaying notes to condensed consolidated financial statements 6 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Statement of Equity For the nine months ended September 30, 2013 (in thousands) (unaudited) Common Stock Additional Paid-in Capital Retained Earnings (Deficit) Stock Subscriptions Receivable Accumulated Other Comprehensive Income (Loss) Non-controlling Interest Total Equity Number of Shares Amount Balance December 31, 2012 $
